Exhibit 10.1 EMPLOYMENT AGREEMENT (James M. Pearson) This EMPLOYMENT AGREEMENT. dated as of December 4, 2009 (this "Agreement"), is by and between Orion Marine Group, Inc., a Delaware corporation (the "Company"), and James M. Pearson (the "Key Employee"). WITNES SETH: WHEREAS, the Company has identified you as a Key Employee who is an integral part of the Company's operation and management; WHEREAS, the Company recognizes your efforts as a Key Employee and desires to reward those efforts to protect and enhance the best interests of the Company; and NOW, THEREFORE, in consideration of the foregoing and of the respective covenants and agreements set forth below, the parties hereto agree as follows: ARTICLE I DEFINITIONS, INTERPRETATIONS, AND SPECIFIC CONSIDERATION 1.1 Specific Considemtion. As consideration for Key Employee executing this Agreement, the Company will pay Key Employee a one-time signing bonus of $20,000.00 within thirty days of Key Employee's execution of this
